Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Restriction/Election
The Applicant’s elected claims 1-10, without traverse, is acknowledged, and hereby made FINAL.  Accordingly, claims 1-10 are pending and considered on the merit, while non-elected claims 11-20 are withdrawn from consideration.  The Applicant reserves the right to pursue any non-elected subject matter in one or more suitable continuation/divisional applications.  For compact prosecution, non-elected claims 11-20 are cancelled according to the Applicant’s election, filed on 9/7/2022. 
Drawings

The drawings, filed on 6/24/2020, are accepted.
Examiner's Amendment
An Examiner's Amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicants, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it must be submitted no later than the payment of the Issue Fee.
	Please change the following:
In the Specification:
	On page 2, paragraph [0005], line 2: 
change “a PTO shaft” to –a power take off (PTO) shaft–
	 In the claim:
In claim 1, line 2, change “a PTO shaft” to –a power take off (PTO) shaft–
		Delete claims 11-20.

The Examiner's Amendment to the record appears above is only for the purpose of clarify the term “PTO” by completely spelling out the term “PTP” once in the specification and the claims prior of using abbreviation “PTO”, without changing the scope of the claims.  
Should the changes be unacceptable to applicants, the applicants should contact the Examiner.  If needed, the applicant is advised to contact the Examiner prior to the payment of the Issue Fee.  The Applicant may also file an amendment, as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it must be submitted no later than the payment of the Issue Fee.
Allowable Subject Matter
	Claims 1-10 are allowed.  	 
	
Reason for Allowability
The following is an examiner's statement of reasons for allowance: in combination with other limitations recited in the claims, the primary reason for the allowance is the following inventive features of a generator unit [12] to be attached to a traveling vehicle that has a prime mover and a PTO shaft to transmit power from the prime mover, comprising: a generator [15]; an input shaft [24] having: a first connector portion [24a] configured to be connected to the PTO shaft [19]; and a second connector portion [24b] configured to be connected to a working device to be connected to the traveling vehicle; a transmitter mechanism [25] to transmit, to the generator [15], power supplied from the PTO shaft [19], the power being inputted from the first connector portion [24a] to the input shaft [24]; and an attachment frame [26] having: an attachment portion [34] to which the generator [15], the input shaft [24], and the transmitter mechanism [25] are attached; and a mounting portion [33] configured to be mounted to the traveling vehicle.
	The above paragraph with pictorial reference numbers are only for reason of allowability, without changing scope of the allowable claims. 
Comparing to the prior-art of the record, none of the prior art references of the record, either stand-alone or in combination, has taught or suggest the above-mentioned features in combination with other limitations recited in the claims.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAN NGUYEN whose telephone number is (571) 272-2030.  The examiner can normally be reached on 9:00 AM - 6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TRAN N NGUYEN/            Primary Examiner, Art Unit 2834